 



Exhibit 10.2
THE TIMKEN COMPANY
Performance Unit Agreement
          WHEREAS, <<first>> <<last>> (“Grantee”) is an employee of The Timken
Company (the “Company”); and
          WHEREAS, the grant of Performance Units, each with a cash value of
$100.00, was authorized by a resolution of the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) that was
duly adopted on [DATE] (the “Date of Grant”), and the execution of a Performance
Unit agreement in the form hereof was authorized by a resolution of the
Committee duly adopted on [DATE];
          NOW, THEREFORE, pursuant to the Company’s Long-Term Incentive Plan (As
Amended and Restated as of February 6, 2004) (the “Plan”) and subject to the
terms and conditions thereof and the terms and conditions hereinafter set forth,
the Company hereby grants to Grantee as of the Date of Grant <<puaward>>
Performance Units (the “Target Performance Units”). Subject to the attainment of
the performance goals set forth in Section 1 hereof, this grant enables Grantee
to earn as Performance Units from [50% to 150%] of the Target Performance Units
to be paid out to Grantee pursuant to Section 4 of this agreement (this
“Agreement”).
     1. Earning of Target Performance Units. (a) Grantee’s right to receive
payment for any Performance Units shall be determined (i) on the basis of the
Management Objective or Management Objectives of the Company set forth in the
Performance Matrix approved by the Committee on the Date of the Grant (“the
Performance Matrix”) for the period from January 1, 2___ through December 31,
2___ (the “Performance Period”) as follows:

  (i)   The applicable percentage of the Target Performance Units which shall be
earned by Grantee shall be determined by the Performance Matrix.

 



--------------------------------------------------------------------------------



 



  (ii)   In the event that one or more of the Management Objectives of the
Company is between the ranges set forth on the Performance Matrix, the Committee
shall interpolate the applicable percentage of the Target Performance Units
which shall be earned by Grantee.

          (b) If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Corporation, the
manner in which it conducts business or other events or circumstances render the
Management Objectives to be unsuitable, the Committee may modify such Management
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Committee deems appropriate; provided, however, that no such
action may result in the loss of the otherwise available exemption of the award
under Section 162(m) of the Code.
          (c) All determinations involving the performance goals set forth in
this Section 1 shall be calculated based on Generally Accepted Accounting
Principles in effect at the time the goals are established without regard to any
change in accounting standards that may be required by the Financial Accounting
Standards Board after the goals are established.
          (d) Subject to Sections 1(a), (b), and (c), Grantee shall have a right
to receive payment for the Target Performance Units if Grantee is in the
continuous employ of the Company or a subsidiary from the Date of Grant through
the last day of the Performance Period. For purposes of this Agreement,
Grantee’s continuous employment with the Company or a subsidiary shall not be
deemed to have been interrupted, and Grantee shall not be deemed to have ceased
to be an employee of the Company or a subsidiary, by reason of transfer of
employment among the Company and its subsidiaries.

2



--------------------------------------------------------------------------------



 



     2. Pro Rata Earning of Target Performance Units. Notwithstanding Section
1(d) hereof and subject to the payment provisions of Section 4(b) hereof,
Grantee shall be entitled to receive payment of a prorated portion of the
Performance Units based on the number of whole months that Grantee was employed
by the Company or any subsidiary during the Performance Period on the date
Grantee ceases to be an employee of the Company or any subsidiary prior to the
last day of the Performance Period as the result of one of the following
circumstances:
          (a) Death, Disability or Retirement: Grantee dies or becomes
permanently disabled while in the employ of the Company or any subsidiary, or
Grantee retires with the Company’s consent. For purposes of this Agreement,
retirement “with the Company’s consent” shall mean: (i) the retirement of
Grantee prior to age 62 under a retirement plan of the Company or a subsidiary,
if the Board or the Committee determines that his retirement is for the
convenience of the Company or a subsidiary, or (ii) the retirement of Grantee at
or after age 62 under a retirement plan of the Company or a subsidiary. For
purposes of this Agreement, “permanently disabled” shall mean that Grantee has
qualified for long-term disability benefits under a disability plan or program
of the Company or, in the absence of a disability plan or program of the
Company, under a government-sponsored disability program.
          (b) Change in Control: A change in control of the Company occurs while
Grantee is an employee of the Company or a subsidiary. For the purposes of this
Agreement, the term “change in control” shall mean the occurrence of any of the
following events:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 30% or more

3



--------------------------------------------------------------------------------



 



    of either: (A) the then-outstanding Common Shares or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Voting Shares”); provided, however,
that for purposes of this subsection (i), the following acquisitions shall not
constitute a change in control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (4) any acquisition by any Person pursuant to a transaction which
complies with clauses (A), (B) and (C) of subsection (i) of this Section 2(b);
or     (ii)   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Securities Exchange
Act of

4



--------------------------------------------------------------------------------



 



    1934) with respect to the election or removal of directors or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board; or     (iii)   Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Common Shares and Voting Shares immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 66-2/3% of, respectively,
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Common Shares and Voting Shares of the Company, as
the case may be, (B) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by the Company or such entity resulting from such Business
Combination) beneficially owns, directly or

5



--------------------------------------------------------------------------------



 



      indirectly, 30% or more of, respectively, the then-outstanding shares of
common stock of the entity resulting from such Business Combination, or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or     (iv)   Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

          (c) Divestiture: Grantee’s employment with the Company or a subsidiary
terminates as the result of a divestiture. For the purposes of this Agreement,
the term “divestiture” shall mean a permanent disposition to a Person other than
the Company or any subsidiary of a plant or other facility or property at which
Grantee performs a majority of Grantee’s services whether such disposition is
effected by means of a sale of assets, a sale of subsidiary stock or otherwise.
          (d) Layoff: Grantee’s employment with the Company or a subsidiary
terminates as the result of a layoff. For purposes of this Agreement, a “layoff”
shall mean the involuntary termination by the Company or any subsidiary of
Grantee’s employment with the Company or any subsidiary due to (i) a reduction
in force leading to a permanent downsizing of the salaried workforce, (ii) a
permanent shutdown of the plant, department or subdivision in which Grantee
works, or (iii) an elimination of position.

6



--------------------------------------------------------------------------------



 



     3. Forfeiture of Award. Except to the extent Grantee has earned the right
to receive payment for Performance Units pursuant to Sections 1 or 2 hereof,
Grantee’s right to receive payment for the Performance Units shall be forfeited
automatically and without further notice on the date that Grantee ceases to be
an employee of the Company or a Subsidiary prior to the last day of the
Performance Period.
     4. Payment of Performance Units. (a) Performance Units earned as provided
in Section 1 hereof shall be paid to Grantee in cash or Common Shares (as
determined by the Committee) in the calendar year immediately following the
close of the Company’s last fiscal year to which the award relates, but in no
event later than two and one-half (2 1/2) months after the close of such fiscal
year.
          (b) The prorated portion of Performance Units earned as provided in
Section 2 hereof shall be paid to Grantee in cash or Common Shares (as
determined by the Committee) in the calendar year immediately following the last
day of the Performance Period, but in no event later than two and one-half (2
1/2) months after the close of the last fiscal year of the Company to which the
award relates.
     5. Transferability. Grantee’s right to receive the Performance Units shall
not be transferable nor assignable by Grantee other than by will or by the laws
of descent and distribution.
     6. No Employment Contract. Nothing contained in this Agreement shall confer
upon Grantee any right with respect to continuance of employment by the Company
or any Subsidiary, nor limit or affect in any manner the right of the Company or
any Subsidiary to terminate the employment or adjust the compensation of
Grantee.

7



--------------------------------------------------------------------------------



 



     7. Taxes and Withholding. If the Performance Units are paid in cash, such
payment shall be less any applicable federal, state, local or foreign taxes. To
the extent that the Company shall be required to withhold any federal, state,
local or foreign taxes in connection with the payment of the Performance Units
in Common Shares, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the payment of the Performance
Units that Grantee shall pay such taxes or make provisions that are satisfactory
to the Company for the payment thereof.
     8. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
     9. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable laws; provided, however, that notwithstanding any other
provision of this Agreement, the Performance Units shall not be paid if the
payment thereof would result in a violation of any such law.
     10. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee’s consent (provided, however,
that the Grantee’s consent shall not be required to an

8



--------------------------------------------------------------------------------



 



amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code).
     11. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     12. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Committee acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein or in the plan, have the right to
determine any questions which arise in connection with the grant of Performance
Units.
     13. Successors and Assigns. Without limiting Section 5 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of
Grantee, and the successors and assigns of the Company.
     14. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.
     15. Notices. Any notice to the Company provided for herein shall be in
writing to the Company and any notice to Grantee shall be addressed to Grantee
at his or her address on file with the Company. Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class

9



--------------------------------------------------------------------------------



 



certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).
[SIGNATURES ON THE FOLLOWING PAGE]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed on its behalf by its duly authorized officer and Grantee has also
executed this Agreement in duplicate, as of the day and year first above
written.

           
THE TIMKEN COMPANY
            William R. Burkhart      Sr. Vice President and General Counsel     

          The undersigned Grantee hereby acknowledges receipt of an executed
original of this Agreement.

                  Grantee   

                  Date:           

11